Citation Nr: 1520038	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 and from April 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board denied the Veteran's claim for service connection for a right knee disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed an August 2014 Joint Motion for Remand with the Court. In a September 2014 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand. In November 2014 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) so that the AOJ could obtain any additional treatment records and to schedule the Veteran for a VA medical examination.

The Veteran testified at a Board hearing in January 2014 before the undersigned Veterans Law Judge, via videoconference (Videoconference hearing). A transcript has been associated with the claims file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran is not credible in his assertion that he incurred a right knee trauma in service.

2. The Veteran does not have a currently diagnosed right knee disorder.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in July 2007, prior to the initial adjudication of the claim in January 2009.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), a National Guard Service entrance examination, VA medical records, private medical records, and lay statements from the Veteran and his mother.  

Many of the Veteran's service treatment records are not available. The VA made numerous requests for the Veteran's service treatment records or any records confirming the Veteran was injured between 1974 and 1976 from the National Personnel Records Center (NPRC). In February 2008, April 2008, January 2010, and October 2010 responses, NPRC informed VA that no medical or service records were on file or that the records were otherwise unavailable.

In May 2008 and November 2012, the Veteran was notified by the RO that his service treatment records could not be located. The RO requested that the Veteran complete enclosed forms with as much information as possible so the RO could make further efforts to verify the Veteran's claimed right knee injury. The Veteran responded to the RO's request by providing repetitive information regarding where he was treated during service and where he believed his records might be located, however, he did not supply any evidence.

Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection. The VLJ explained the issues and specifically sought to identify pertinent evidence not currently associated with the claim, and the Veteran volunteered his treatment history. The Veteran was afforded an additional period of time after the hearing within which the record was kept open for his further submission of evidence. However, no evidence was received from the Veteran. Accordingly, the Veteran is not shown to be prejudiced on this basis.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that no further action pursuant to Bryant is necessary.

The AMC substantially complied with the Board's August 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC associated the Veteran's VA treatment records with his claims file and provided the Veteran with another VA medical examination in order to determine the etiology of his claimed right knee disorder. A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim. The VA examination was adequate because it was based upon consideration of the Veteran's claims file, pertinent medical history, his lay assertions and current complaints, and because they describe his claimed right knee disorder in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection for a Right Knee Disorder

The Veteran alleges that his right knee was injured in May 1974 when a 100-pound piece of equipment used to launch missiles accidentally fell on his knee. He states he was treated at the William Beaumont Army Hospital and was placed on crutches and a limited profile. 

The Veteran is not credible in his assertion of the alleged in-service incident or its aftermath. Further, the record fails to establish that the Veteran has a right knee disorder. Thus, his claim for service connection is denied.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

While most of the Veteran's service medical records are unavailable, the Veteran's DD 214 shows the Veteran served as a Hawk Missile Crewman from February 1974 to February 1977. In a June 2007 statement, he alleged that he "injured his right knee unloading ramps to a loader transport(,) treated immediately(, and) put on light duty(, and) given crutches." 

During a January 14 videoconference hearing with the undersigned, the Veteran testified in substance that: (1) the item which struck his right knee weighed about 100 pounds; (2) he was taken to the military hospital where he was given crutches; (3) he was placed on limited duty profile for approximately 9 days; (4) he returned to a military physician "whenever it started to hurt" and "consistently through the Army;" and that he did not undergo a physical examination when he entered National Guard service in January 1978 but that the National Guard was aware of his alleged knee disorder.

VA sought corroboration of the Veteran's assertions from the National Personnel Records Center and the William Beaumont Army Hospital and was informed that the hospital did not have any records of the Veteran receiving treatment there.

However, the Veteran joined the National Guard Service shortly after his first discharge from service. Although the Veteran stated during his hearing that he did not undergo an entrance examination, the claims file contains a National Guard entrance examination dated January 1978.  The entrance examination does not indicate the Veteran had any knee disabilities upon entering service.  In a separate service examination report, the Veteran denied having any knee symptoms. When asked in the military medical examination questionnaire the specific question as to whether he "ever had any illness or injury other than those already noted," the Veteran indicated "no."  The Veteran signed the questionnaire - again in January 1978.

The Veteran's account of a 1974 in-service incident including right knee trauma, the provision of crutches, an approximate 9 day period of limited duty, and repeated visits to a military medical care provider is plainly not credible, given his specific denial of ever having had any illness or injury not reported in January 1978.

Given the Veteran's allegation of having had continuous knee symptoms since this alleged incident, his January 1978 subjectively reported medical records are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, even if the Veteran's account of an in-service incident was credible, he does not have a diagnosed right knee disorder. VA treatment records from the Fort Smith Community Based Outpatient Clinic and Little Rock VA Medical Center show that the Veteran had complained about knee pain but has not been diagnosed with any disorder.  

Private medical treatment records indicate that the Veteran was seen for left knee pain in May 2002.  During a consulting with Dr. J.T., the Veteran reported that he had a long history of problems with both knees dating from service, but that his current symptoms began in April 2002 when he fell in a hole in his back yard.  In April 2002 the Veteran returned to the Cooper Clinic complaining of pain in his left knee and a "little bit" of pain in his right knee. Significantly as it bears on his current assertions, the Veteran stated that he had been jumping around a lot from an elevated area down onto his feet repeatedly over the weekend.  The Veteran was diagnosed with left knee and ankle strain. 

The December 2014 VA medical examiner opined that any right knee condition or injury that may have occurred during military service was less likely as not permanently aggravated by intraservice events.  The examiner's rationale was that there was no objective evidence of a chronic right knee condition noted in the Veteran's VA treatment records and there was no radiographic evidence of degenerative joint disease or other structural conditions of the right knee. Other than general complaints of right knee pain, there is no medical evidence the Veteran has a right knee disorder.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical diagnosis such as a right knee disorder. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for a right knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


